       Case 2:15-cv-00871-CCC-MF Document 25 Filed 08/05/21 Page 1 of 1 PageID: 599


                                                   UNITED STATES DISTRICT COURT
                                                              DISTRICT OF NEW JERSEY
                                                                                                  Martin Luther King Jr., Federal Bldg.
              CHAMBERS OF
     C LA IR E C. C E CC H I                                                                              & U.S. Courthouse
U N IT E D S T A T E S D IS T R IC T J U D G E
                                                                                                            50 Walnut Street
                                                                                                       Newark, New Jersey 07102
                                                                                                             (973) 645-6664




                                                                                 August 5, 2021

                                          In re: Thomas, et al. v. Wells Fargo Bank, et al.
                                                   15-cv-871

Dear Sir/Madam,

        It has recently been brought to my attention that while I presided over this case, Wells Fargo
stock was held in my husband’s separately managed, automated investment account. This ownership
of stock neither affected, nor impacted, my decisions in this case. However, this stock ownership
raises issues regarding recusal under the Code of Conduct for United States Judges.

        This matter arises out of a foreclosure in State Court and was assigned to me from another
judge. The prior judge dismissed Plaintiffs’ claims on the basis of a lack of subject matter jurisdiction
and other grounds, but allowed Plaintiffs to replead a due process claim. Similarly, in a subsequent
order, I dismissed Plaintiffs’ amended complaint, but allowed Plaintiffs thirty (30) days to file a
second amended complaint based upon their due process claim. Plaintiffs failed to file a second
amended complaint.

         Nevertheless, Advisory Opinion 71, from the Judicial Conference Codes of Conduct
  Committee, provides the following guidance for addressing disqualification that is not discovered
  until after a judge has participated in a case:

                    [A] judge should disclose to the parties the facts bearing on disqualification as soon as
                    those facts are learned, even though that may occur after entry of the decision. The
                    parties may then determine what relief they may seek and a court (without the
                    disqualified judge) will decide the legal consequence, if any, arising from the
                    participation of the disqualified judge in the entered decision.

        Although Advisory Opinion 71 contemplated disqualification after a Court of Appeals oral
  argument, the Committee explained “[s]imilar considerations would apply when a judgment is
  entered in a district court by a judge and it is later learned that the judge was disqualified.”

        With Advisory Opinion 71 in mind, if you wish to respond to this disclosure, you may do so
  within ten (10) days of receipt of this letter. Any response will be considered by another judge of
  this Court without my participation.

                                                                                 Sincerely,



                                                                                 CLAIRE C. CECCHI, U.S.D.J.
